Holmes, J.
This is an action of contract for the price of some spelter. The plaintiff has had a verdict and the case is here on exceptions to evidence, and to the refusal to direct a verdict for the defendant. The defendant had been receiver of the Craighead and Kintz Manufacturing Company, and had *168ordered spelter of the defendant before October, 1895, when the order was given out of. which the controversy arises. It was given verbally, by a man who represented himself as the defendant’s agent. The goods were shipped to the order of the defendant as receiver, and a statement of the account was sent to him. In January, February, and March, 1896, letters were sent to “ A. T. Morrill, Esq., Receiver Craighead & Kintz Mfg. Co.,” asking for “ your check ” in settlement, and for settlement of “ your account.” On April 1, the defendant answered on paper headed “ Morrill Brothers Company,” explaining his silence, and saying, “ I will let you hear from me about the middle of next week.” The signature was “ A. T. Morrill.” On the foregoing statement, plainly it would have been impossible to rule that there was no evidence of the defendant’s personal liability. It was objected, to be sure, that evidence as to how the goods were directed was not admissible, but it properly was admitted, not only as a step in the proof of the delivery of the goods, but in connection with the bill and letters as evidence of an admission. Sturtevant v. Wallack, 141 Mass. 119, 122, 123.
The goods not having been paid for as promised in the defendant’s letter of April 1, 1896, the plaintiff sent another letter on April 17, asking the defendant to “ let us have your check by return mail.” This was answered by the defendant on paper of the Ballardvale Manufacturing Company, a new company, as will be explained in a moment, and after two more letters a letter was written on June 3, signed by the new company, giving excuses and saying, “We will send you a check on Saturday.” The next day the plaintiff replied, saying that it knew nothing of the company and looked to the defendant for payment. On June 8, the company, in a letter signed “ Ballardvale Mfg. Company, A. T. Morrill, Treas.,” sent a check for $600 on account, saying that the company always had regarded this account as belonging to it as successor of the Craighead & Kintz Co., but adding, “ However, this is a matter of little importance.” The defendant thus again, it would seem, admitting, as the presumptive composer of the letter, that the plaintiff, if it insisted, might look to him. The plaintiff never admitted that the defendant was not its debtor.
*169To meet this ease the defendant testified that a new company, the Ballard vale Manufacturing Company, of which he became treasurer, was formed on July 27, 1895, and that on that day he sold the assets which he held as receiver to it through a third person. He also put in a letter dated July 18, notifying the plaintiff'that he sold the assets on May 4, but that there had been a delay, and saying that he hoped the sale would be consummated that week. These facts perhaps may be assumed not to have been denied. The defendant further testified that he did not give any one authority to order these goods for him, or know that they had been sent or charged to him personally or as receiver. On the other hand, the plaintiff’s agent testified that, as the defendant’s letter spoke of delay, he supposed that the defendant wanted spelter on that account. It could not be ruled, as matter of law, that notice of a sale which was not- yet consummated, and as to which there already had been unexpected delay, was notice that the defendant would not want any more spelter as receiver, and therefore would buy no more on his personal responsibility. Neither did the fact of the sale having been consummated make it impossible for him to order goods personally. It may have been a good ground for believing his denial of authority, but of that the jury were to judge. As against it there were the admissions implied by the correspondence, which warranted a finding that, if the defendant had not authorized the purchase in his name, he had ratified it. It is possible that, he meant to give the new company the benefit of his name.'

Exceptions overruled.